                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

LISA C. TAULBEE,                              )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-18-52-G
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                                OPINION AND ORDER

       Plaintiff Lisa C. Taulbee brings this action pursuant to 42 U.S.C. § 405(g) for

judicial review of the final decision of the Commissioner of the Social Security

Administration (“SSA”) denying Plaintiff’s application for supplemental security income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-1383f. Upon review

of the administrative record (Doc. No. 12, hereinafter “R. _”),1 and the arguments and

authorities submitted by the parties, the Court reverses the Commissioner’s decision and

remands the case for further proceedings.

           PROCEDURAL HISTORY AND ADMINISTRATIVE DECISION

       Plaintiff protectively filed her SSI application on February 19, 2015, ultimately

alleging disability beginning May 4, 2015. R. 22, 42, 44, 186-191. Following denial of

her application initially and on reconsideration, a hearing was held before an administrative




1
 With the exception of the administrative record, references to the parties’ filings use the
page numbers assigned by the Court’s electronic filing system.
law judge (“ALJ”) on August 31, 2016. R. 40-64, 80-98, 99-118, 121-24, 128-30. The

ALJ issued an unfavorable decision on December 12, 2016. R. 19-34.

       The Commissioner uses a five-step sequential evaluation process to determine

entitlement to disability benefits. See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009);

20 C.F.R. § 416.920. At step one, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since she had filed her application on February 19, 2015. R. 24. At step two,

the ALJ determined that Plaintiff had the severe impairments of: diabetes mellitus,

hypertension, degenerative disc disease, migraines, heart disorder, obesity, major depressive

disorder, panic disorder, and generalized anxiety disorder. R. 24. At step three, the ALJ

found that Plaintiff’s condition did not meet or equal any of the presumptively disabling

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 24-25.

       The ALJ next assessed Plaintiff’s residual functional capacity (“RFC”) based on all of

her medically determinable impairments. R. 26-32. The ALJ found:

       [Plaintiff] has the [RFC] to lift and carry 20 pounds occasionally and 10 pounds
       frequently. [Plaintiff] can sit for about 6 hours during an eight-hour workday
       and can stand and walk for about 6 hours during an eight-hour workday.
       [Plaintiff] can occasionally climb, balance, stoop, kneel, crouch, and crawl.
       [Plaintiff] is to avoid concentrated exposure to hazards, such as unprotected
       heights and heavy machinery. [Plaintiff] can understand, remember, and carry
       out simple, routine, and repetitive tasks. [Plaintiff] can relate to supervisors
       and co-workers on a superficial work basis. [Plaintiff] can respond to usual
       work situations. [Plaintiff] can have no contact with the general public.

R. 26. At step four, the ALJ found that Plaintiff had no past relevant work. R. 32.

       At step five, the ALJ considered whether there are jobs existing in significant

numbers in the national economy that Plaintiff—in view of her age, education, work

experience, and RFC—could perform. R. 32-33. Relying upon the testimony provided by


                                              2
a vocational expert (“VE”) regarding the degree of erosion to the unskilled light

occupational base caused by Plaintiff’s additional limitations, the ALJ concluded that

Plaintiff could perform unskilled light occupations such as bakery worker, collator

operator, or mail sorter, and that such occupations offer jobs that exist in significant

numbers in the national economy. R. 33.

       The ALJ therefore concluded that Plaintiff had not been disabled within the meaning

of the Social Security Act during the relevant period. R. 33-34. Plaintiff’s request for

review by the SSA Appeals Council was denied, and the unfavorable determination of the

ALJ stands as the Commissioner’s final decision. See R. 1-7; 20 C.F.R. § 416.1481.

                                STANDARD OF REVIEW

       Judicial review of the Commissioner’s final decision is limited to determining

whether factual findings are supported by substantial evidence in the record as a whole and

whether correct legal standards were applied. Poppa v. Astrue, 569 F.3d 1167, 1169 (10th

Cir. 2009). “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Doyal v. Barnhart, 331 F.3d 758, 760 (10th

Cir. 2003) (internal quotation marks omitted). “A decision is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere scintilla

of evidence supporting it.” Branum v. Barnhart, 385 F.3d 1268, 1270 (10th Cir. 2004)

(internal quotation marks omitted). The court “meticulously examine[s] the record as a

whole,” including any evidence “that may undercut or detract from the ALJ’s findings,”

“to determine if the substantiality test has been met.” Wall, 561 F.3d at 1052 (internal

quotation marks omitted). While a reviewing court considers whether the Commissioner


                                             3
followed applicable rules of law in weighing particular types of evidence in disability

cases, the court does not reweigh the evidence or substitute its own judgment for that of

the Commissioner. Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008).

                                        ANALYSIS

       In this action, Plaintiff contends that the ALJ improperly rejected the opinion of

consulting psychologist Julie Wallace, PhD, and failed to explain the weight he afforded

her medical opinion. See Pl.’s Br. (Doc. No. 16) at 8-11.

       Plaintiff points to Dr. Wallace’s Psychological Consultative Examination Report,

R. 560-575 (Exhibit B13F), and specifically to Dr. Wallace’s statement that “[Plaintiff] is

likely to need additional instruction and supervision in performing work-related tasks. She

often may not remember when tasks have been explained to her and she will need repetition

in teaching.” R. 565. The Commissioner responds that the ALJ was not required to weigh

this statement because it does not “constitute a definitive limitation for the ALJ to weigh.”

Def.’s Br. (Doc. No. 19) at 11. The Commissioner contends that Dr. Wallace’s use of the

words “may” and “likely” rendered the statement too equivocal to constitute a “medical

opinion” within the meaning of the Social Security regulations. Id.

       It is the ALJ’s duty to consider all the medical opinions in the record. See 20 C.F.R.

§ 416.927(b).2 He or she must also discuss the weight assigned to medical opinions. See

id. § 416.927(c); Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012). The

Tenth Circuit has explained that a “true medical opinion” is one that contains the medical


2
  The parties do not dispute that the ALJ considered Dr. Wallace’s consultative
examination report in his RFC discussion. See R. 29.

                                             4
source’s “judgment about the nature and severity of [the claimant’s] . . . limitations, or any

information about what activities [the claimant] could still perform.” Cowan v. Astrue, 552

F.3d 1182, 1189 (10th Cir. 2008); see Welch v. Colvin, 566 F. App’x 691, 693-94 (10th

Cir. 2014); see also 20 C.F.R. § 416.927(a)(1) (defining “medical opinion” as a statement

“that reflect[s] judgments about the nature and severity of [a claimant’s] impairment(s) . .

. what [the claimant] can still do despite impairment(s), and [the claimant’s] physical or

mental restrictions”).

       Here, Dr. Wallace’s statement that Plaintiff “often may not remember when tasks

have been explained to her and [that] she will need repetition in teaching” reflects Dr.

Wallace’s judgment regarding the manner in which Plaintiff’s impairments may limit

Plaintiff’s ability to perform work-related activities. R. 565. Similarly, Dr. Wallace’s

assessment that Plaintiff “is likely to need additional instruction and supervision in

performing work-related tasks” reflects Dr. Wallace’s judgment regarding a functional

limitation caused by Plaintiff’s impairments. As such, these statements clearly fall within

the regulatory definition of a medical opinion to which an ALJ must assign weight. R. 565.

       The Commissioner’s argument that these statements are too equivocal to constitute

medical opinions is unavailing. Because the statements reflect judgments about Plaintiff’s

functional limitations, they qualify as medical opinions. If the ALJ viewed the opinions as

vague or equivocal, he could have stated as much as explanation for his rejection of the

opinions. Here, however, the ALJ failed to articulate what weight he assigned Dr.

Wallace’s opinions or his reasons for that weight. See Haga v. Astrue, 482 F.3d 1205,

1207-08 (10th Cir. 2007) (noting that where an ALJ “did not provide” the Commissioner’s


                                              5
proffered explanations, the court “may not create or adopt” such “post-hoc rationalizations

to support the ALJ's decision”).

       Nor can the ALJ’s failure to weigh Dr. Wallace’s medical opinions be excused as

harmless. See Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir. 2004) (explaining that the

application of harmless error is appropriate only under “exceptional circumstance[s],”

where “based on material the ALJ did at least consider (just not properly), we could

confidently say that no reasonable administrative factfinder, following the correct analysis,

could have resolved the factual matter in any other way”). The Tenth Circuit has explained

that “an ALJ’s failure to weigh a medical opinion involves harmless error if there is no

inconsistency between the opinion and the ALJ’s assessment of residual functional

capacity.” Mays v. Colvin, 739 F.3d 569, 578-79 (10th Cir. 2014). Where there is no

inconsistency, there is no prejudice to the Plaintiff. See id. Here, the ALJ’s RFC

assessment is inconsistent with the additional limitations expressed in Dr. Wallace’s

medical opinion. And the testimony provided by the VE at the hearing confirms that this

exclusion was prejudicial to Plaintiff. The VE opined that an individual with Plaintiff’s

RFC would be unable to perform any jobs existing in significant numbers in the national

economy if the limitations articulated by Dr. Wallace were added. R. 63 (VE stating that

person with Plaintiff’s RFC would be precluded from work if the person would also need

“additional . . . instruction and supervision in performing work related task[s] and often

may not remember when tasks have been explained to her and will need repeated repetition

and teaching”).




                                             6
       Accordingly, the Court finds that the ALJ erred in failing to weigh Dr. Wallace’s

medical opinion, that the error was not harmless, and that remand is therefore required.

                                     CONCLUSION

       The decision of the Commissioner is reversed and the case remanded for further

proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g). A separate judgment

shall be entered.

       ENTERED this 29th day of March, 2019.




                                            7
